DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 22 July 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-21, 26 and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kitamura et al. (U.S. Pub. 2014/0110809).
Claim 14:  Kitamura et al. discloses an imaging device comprising:
a pixel region (2; Fig. 2A, paragraph 29) including a first photoelectric conversion region (20a; Fig. 2A, paragraph 29) and a second photoelectric conversion region (20b on the right; Fig. 2A, paragraph 29), wherein the first and second photoelectric conversion regions (20a and 20b on the right, respectively) are disposed in a semiconductor substrate (21 and 22; Fig. 2A, paragraph 30); 
a trench (trench in which 43 is in; Fig. 2A) disposed in the semiconductor substrate (21 and 22), wherein the trench (trench in which 43 is in) is between the first photoelectric conversion region (20a) and the second photoelectric conversion region (20b on the right); 
a light-shielding film (43; Fig. 2A, paragraph 33) comprising a first portion (see annotated Fig. 2A below) and a second portion (see annotated Fig. 2A below); 
wherein the first portion (see annotated Fig. 2A below) of the light-shielding film (43) comprises a metal (paragraph 64) and is embedded in the trench (trench in which 43 is in) and disposed between the second portion (see annotated Fig. 2A below) of the light-shielding film (43) and a wiring layer (23 and 26; Fig. 2A, paragraph 43) comprising the transfer transistor (transistor with gate 24; Fig. 2A, paragraph 43),
wherein the second portion of the light-shielding film (see annotated Fig. 2A below) is provided directly above part of the second photoelectric conversion region (20b on the right) and has a width (width measured in the horizontal direction in Fig. 2A) wider than a width (width measured in the horizontal direction in Fig. 2A) of the first portion (see annotated Fig. 2A below) of the light-shielding film (43) in a cross-sectional view, and
wherein the second portion (see annotated Fig. 2A below) of the light-shielding film (43) is embedded in the semiconductor substrate (21 and 22). 


    PNG
    media_image1.png
    569
    688
    media_image1.png
    Greyscale

Claim 15:  Kitamura et al. discloses the imaging device of claim 14, and further comprising a lens array including a first microlens (L above 20a; Fig. 2A, paragraph 37) and a second microlens (L above 20b on the right; Fig. 2A, paragraph 37), wherein the first photoelectric conversion region (20a) is configured to receive light through the first microlens (L above 20a) and the second photoelectric conversion region (20b on the right) is configured to receive light through the second microlens (L above 20b on the right).
Claim 16:  Kitamura et al. discloses the imaging device of claim 14, and wherein the second photoelectric conversion region (20b on the right) serve as a phase difference detection pixel (paragraph 32).
Claim 17:  Kitamura et al. discloses an apparatus comprising:
an imaging device comprising:
a pixel region (2; Fig. 2A, paragraph 29) including a first photoelectric conversion region (20a; Fig. 2A, paragraph 29) and a second photoelectric conversion region (20b on the right; Fig. 2A, paragraph 29), wherein the first and second photoelectric conversion regions (20a and 20b on the right, respectively) are disposed in a semiconductor substrate (21 and 22; Fig. 2A, paragraph 30); 
a trench (trench in which 43 is in; Fig. 2A) disposed in the semiconductor substrate (21 and 22), wherein the trench (trench in which 43 is in) is between the first photoelectric conversion region (20a) and the second photoelectric conversion region (20b on the right); 
a light-shielding film (43; Fig. 2A, paragraph 33) comprising a first portion (see annotated Fig. 2A above) and a second portion (see annotated Fig. 2A above); 
wherein the first portion (see annotated Fig. 2A above) of the light-shielding film (43) comprises a metal (paragraph 64) and is embedded in the trench (trench in which 43 is in) and disposed between the second portion (see annotated Fig. 2A above) of the light-shielding film (43) and a wiring layer (23 and 26; Fig. 2A, paragraph 43) comprising the transfer transistor (transistor with gate 24; Fig. 2A, paragraph 43),
wherein the second portion of the light-shielding film (see annotated Fig. 2A above) is provided directly above part of the second photoelectric conversion region (20b on the right) and has a width (width measured in the horizontal direction in Fig. 2A) wider than a width (width measured in the horizontal direction in Fig. 2A) of the first portion (see annotated Fig. 2A above) of the light-shielding film (43) in a cross-sectional view, and
wherein the second portion (see annotated Fig. 2A above) of the light-shielding film (43) is embedded in the semiconductor substrate (21 and 22). 
Claim 18:  Kitamura et al. discloses the apparatus of claim 17, and further comprising a lens array including a first microlens (L above 20a; Fig. 2A, paragraph 37) and a second microlens (L above 20b on the right; Fig. 2A, paragraph 37), wherein the first photoelectric conversion region (20a) is configured to receive light through the first microlens (L above 20a) and the second photoelectric conversion region (20b on the right) is configured to receive light through the second microlens (L above 20b on the right).
Claim 19:  Kitamura et al. discloses the apparatus of claim 17, and wherein the second photoelectric conversion region (20b on the right) serve as a phase difference detection pixel (paragraph 32).
Claim 20:  Kitamura et al. discloses the imaging device according to claim 14, further comprising a film (42; Fig. 2A, paragraph 33) disposed at least between the first portion (see annotated Fig. 2A above) of the light-shielding film (43) and the semiconductor substrate (21 and 22), the film (42) comprising at least one of an oxide, a nitride, and an oxynitride (paragraph 63).
Claim 21:  Kitamura et al. discloses the apparatus according to claim 17, further comprising a film (42; Fig. 2A, paragraph 33) disposed at least between the first portion (see annotated Fig. 2A above) of the light-shielding film (43) and the semiconductor substrate (21 and 22), the film (42) comprising at least one of an oxide, a nitride, and an oxynitride (paragraph 63).
Claim 26:  Kitamura et al. discloses the imaging device according to claim 20, and further discloses wherein the film (42) is disposed at least between a bottom (bottom of 43) of the first portion (see annotated Fig. 2A above) of the light-shielding film (43) and the semiconductor substrate (21 and 22). 
Claim 27:  Kitamura et al. discloses the apparatus according to claim 21, and further discloses wherein the film (42) is disposed at least between a bottom (bottom of 7843 of the first portion of the light-shielding film (43) and the semiconductor substrate (21 and 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. as applied to claims 14 and 17 above, and further in view of Kuriyama (U.S. Pub. 2005/0056901).
Claim 22:  Kitamura et al. discloses the imaging device according to claim 14, and further discloses a film (42; Fig. 2A, paragraph 33) disposed at least between the first portion (see annotated Fig. 2A above) of the light-shielding film (43) and the semiconductor substrate (21 and 22).
Kitamura et al. appears not to explicitly disclose the film comprising at least one of a nitride and an oxynitride.
Kuriyama, however, discloses silicon oxide and silicon nitride are suitable materials for the film (72; Fig. 7, paragraph 116).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Kitamura et al. with the disclosure of Kuriyama to have made the film from silicon nitride because the selection of a known material based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).  Kitamura et al. in view of Kuriyama would therefore disclose the film comprising at least one of a nitride and an oxynitride.
Claim 23:  Kitamura et al. in view of Kuriyama discloses the imaging device according to claim 22, and Kitamura et al. further discloses wherein the film (42) is disposed at least between a bottom of the first portion (see annotated Fig. 2A above) of the light-shielding film (43) and the semiconductor substrate (21 and 22).
Claim 24:  Kitamura et al. discloses the apparatus according to claim 17, and further discloses a film (42; Fig. 2A, paragraph 33) disposed at least between the first portion (see annotated Fig. 2A above) of the light-shielding film (43) and the semiconductor substrate (21 and 22).
Kitamura et al. appears not to explicitly disclose the film comprising at least one of a nitride and an oxynitride.
Kuriyama, however, discloses silicon oxide and silicon nitride are suitable materials for the film (72; Fig. 7, paragraph 116).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Kitamura et al. with the disclosure of Kuriyama to have made the film from silicon nitride because the selection of a known material based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).  Kitamura et al. in view of Kuriyama would therefore disclose the film comprising at least one of a nitride and an oxynitride.
Claim 25:  Kitamura et al. in view of Kuriyama discloses the apparatus according to claim 24, and Kitamura et al. further discloses wherein the film (42) is disposed at least between a bottom of the first portion (see annotated Fig. 2A above) of the light-shielding film (43) and the semiconductor substrate (21 and 22).

Response to Arguments
Applicant’s arguments with respect to claim(s) 14-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815